Citation Nr: 9932016	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981, and from January 1991 to July 1991.  In 
addition, the veteran served for nine years in the Army 
Reserves, but this period of service is unverified as to 
actual dates.

This matter arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that the veteran 
requested a video conference hearing before a Member of the 
Board.  A hearing was scheduled for September 30, 1999.  
However, the veteran failed to report to the RO for her 
hearing at the appointed time.  Accordingly, the Board will 
proceed with its review of the veteran's appeal at this time.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between any diagnosed migraine headaches and the veteran's 
active service, to include service during the Persian Gulf 
War.  


CONCLUSION OF LAW

The veteran's claim for service connection for migraine 
headaches, to include as secondary to service during the 
Persian Gulf War is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  

In addition, regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active duty where there is an increase in a disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b) (1999).  A veteran who served during a period of 
war or during peacetime after December 31, 1946, is presumed 
to be in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut that presumption.  See 38 U.S.C.A. 
§§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis.  Second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate.  
Third, there must be medical evidence of a nexus or link 
between the in-service injury or disease and the current 
disability.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Also, pursuant to 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 31, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include joint and muscle pain, and 
gastrointestinal symptomatology.  "Objective indications" 
include both objective evidence perceptible to an examining 
physician, and other non-medical indicators that are capable 
of independent verification.  See 38 C.F.R. § 3.317(a)(2) 
(1999).  Finally, to be "chronic" a disability must have 
existed for six months or more to have exhibited intermittent 
episodes of improvement and worsening over a six-month 
period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated upon 
a Persian Gulf War etiology, there must be (1) proof of 
actual military service in the Southwest Asia theater of 
operations (SWATO) during the Persian Gulf War; (2) proof of 
one or more signs or symptoms of undiagnosed illness; (3) 
proof of indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of an undiagnosed 
illness.  

In this case, the veteran has been diagnosed with chronic 
migraine headaches.  This disability is attributed to a 
definitive diagnosis.  In addition, the veteran's Form(s) DD-
214 and DD-215 show that she did not serve overseas or in 
SWATO at any time.  Accordingly, attributing her diagnosed 
migraine headaches to an undiagnosed illness or to "Gulf War 
Syndrome" is not a valid basis upon which to attempt to 
establish service connection. 

The veteran's service medical records show that she reported 
experiencing a headache in conjunction with cold or flu-like 
symptoms in September 1985, apparently while serving on an 
Army Reserve drill weekend.  In addition, examination reports 
dated in September 1990 and June 1991 show that the veteran 
reported experiencing migraine headaches beginning in 1981 
and increasing in severity after she had become pregnant.  
The June 1991 examination report contains the notation that 
the veteran was to be evaluated at the troop medical clinic 
the following week, but there is no indication of record that 
such an evaluation was ever performed.  The veteran was 
discharged the following month in July 1991.  

In support of her claim for service connection, the veteran 
submitted contemporaneous clinical treatment records dating 
from November 1980 through July 1995 showing that she had 
been seen for migraine headaches during this period.  An 
April 1982 treatment record from Janice M. Mullinix, M.D., 
indicates that the veteran reported experiencing migraine 
headaches of two months duration.  In addition, a note from 
Robert W. Proctor, M.D., dated in July 1995 states that he 
had seen the veteran for over 25 years.  Dr. Proctor 
indicated that the veteran's current diagnoses included 
migraines and depression.  None of the treatment records 
contain any opinion as to the etiology of the veteran's 
headaches, and fail to indicate that they were in any way 
related to her active service.  

In addition, the veteran underwent a VA rating examination in 
February 1996.  The report of that examination shows that she 
indicated that her headaches began in approximately 1983 and 
that she had seen a neurologist.  Following treatment, the 
frequency of her headaches was reduced to one every two 
weeks, but had increased in frequency in the last two years.  
The examiner concluded with a diagnosis of migraines without 
an aura.  He did not offer any opinion as to the etiology of 
the veteran's migraine headaches.  

The Board has evaluated the above-discussed evidence, and 
must conclude that the veteran has not submitted evidence of 
a well-grounded claim for service connection for migraine 
headaches.  The Board acknowledges that the veteran currently 
experiences migraine headaches, and that she has a long 
history of having experienced such headaches.  However, the 
veteran has failed to submit any evidence showing that her 
headaches were either incurred in or permanently aggravated 
by her active service. 

As noted, the veteran served on active duty for training from 
October 1980 through February 1981, and served on active duty 
during Operation Desert Storm from January through July 1991.  
However, aside from one instance of treatment for a headache 
during Army Reserve training in 1985, there are no recorded 
instances of treatment for migraine headaches during the 
veteran's active service.  Moreover, while the veteran's 
service separation examination report from her period of 
Desert Storm service notes that she reported having 
experienced migraine headaches, there is no indication that 
any such headaches were incurred in service or permanently 
aggravated therein.  

Further, the contemporaneous clinical treatment records fail 
to show that the veteran's migraine headaches had been 
incurred in or aggravated by service.  The records show the 
presence of a current disability, but fail to establish any 
nexus or link between any period of the veteran's active 
service and her diagnosed migraine headaches.  Likewise, the 
report of the February 1996 VA rating examination fails to 
provide the required nexus between migraine headaches and the 
veteran's active duty.  

In addition, as a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring a medical diagnosis or opinion of medical etiology.  
See generally Moray v. Brown, 5 Vet. App 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Essentially, what 
is lacking in this case is a medical opinion, supported by a 
rationale and evidence that the veteran's migraine headaches 
were either incurred during a period of active service or 
were otherwise permanently aggravated during such service.  
Absent such an opinion, her claim is not well grounded, and 
must be denied on that basis.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met her initial burden of submitting 
evidence of a well-grounded claim for service connection for 
migraine headaches.  The Board is unaware of any additional 
evidence which is available which could serve to well ground 
the veteran's claim.  The veteran may apply to reopen her 
claim at any time with evidence as described above, which 
establishes a nexus or link between her migraine headaches 
and periods of active service.  In this case, however, 
inasmuch as the duty to assist is not triggered here by a 
well-grounded claim, the VA has no obligation to further 
develop the veteran's claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded, but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for migraine headaches, to include as 
secondary to service during the Persian Gulf War, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

